DETAILED ACTION
Specification
The amendments to the title and/or the specification are acceptable (pp. 1 and 2 of Applicants’ reply filed on February 24, 2022).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on February 24, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the claims, and
		(ii) the previous 35 U.S.C. 112, first and second paragraph rejections
which are hereby withdrawn by the Examiner.  

Rejoinder of Previously Withdrawn Claims
Claims 1-2, 4, 6-8, 12-16, and 18-20 are allowable. Dependent Claims 15 and 19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on May 21, 2021, is hereby withdrawn and claims 15 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	The Examiner further notes that rejoined Claims 15 and 19 have been further amended by Applicants as described in the Examiner’s Amendment section below.  

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Andrew Wilford (Reg. No. #26,597) in a phone interview conducted on Friday March 18, 2022. 

Applicants have further agreed to amend the claims as follows:   



        		a stator,
       		a rotor rotatable in the stator about an axis,
       		a drive for rotating the rotor about the axis,
        		a pump housing connected with the stator and having a port serving for intake or output of a medium to be conveyed,
        		a drive-connection housing provided between the pump housing and the drive,
        		a drive shaft connected with the drive and in the drive-connection housing,
       		 a drive-side coupling connected to the drive shaft of the drive,
       		a rotor-side coupling connected to the rotor,
        		a coupling rod in the pump housing and connected with the drive shaft by the drive-side coupling and with the rotor by the rotor-side coupling,
        		a drive-side housing connector connected between the pump housing and the drive-connection housing, surrounding the drive-side coupling, and having a section that is fixed and a movable section that is telescopically and axially displaceable [[with the movable section [[displaced [[and axially away from the port from the disassembly position into a functional position surrounding and protecting the drive-side coupling, and
        		a stator-side housing connector attached [[in the disassembly position [[

--  2. (Currently Amended) The eccentric screw pump 2according to claim 1, wherein 3in the functional [[drive-side housing connector.  –



--  4.  (Currently Amended) The eccentric screw pump 2according to claim 1, wherein in the disassembly position the 3drive-connection housing is pivotal about a vertical axis of 4rotation relative to a base plane of the eccentric screw pump [[

--  5.  (Canceled).  --

--  9.  (Canceled).  --  2

--  12. (Currently Amended) The eccentric screw pump 2according to claim 1, wherein a partition wall is provided in 3the drive-side housing connector and separates a drive-side chamber 4from an interior of the pump housing, the partition wall having a 5hole [[

--  13.  (Currently Amended) The eccentric screw pump 2according to claim 12, wherein the coupling rod is supported at [[in the [[position of the drive-side housing connector.  – 

--  15. (Currently Amended; Rejoined) The eccentric screw pump according to claim 12, further comprising a seal in the hole supporting [[at least in the disassembly position [[

--  116. (Currently Amended) The eccentric screw pump 2according to claim 1, wherein the movable section is provided with 3one or more [[


			3a stator; 
			4a rotor rotatable in the stator about an axis; 
			5a drive for rotating the rotor about the axis; 
			6a pump housing connected with the stator and having at 7least one port for intake or output of a medium to 8be conveyed; 
			9a drive-connection housing provided between the pump 10housing and the drive; 
			11a drive shaft connected with the drive and in the drive-12connection housing; 
			a drive-side coupling 14connected to the drive shaft of the drive; 
			15a rotor-side coupling connected to the rotor; 
			16a coupling rod in the pump housing and connected with the 17drive shaft by the drive-side coupling and with the rotor by the 18rotor-side coupling; 
			19a drive-side housing connector connected between the pump 20housing and the drive-connection housing, surrounding the drive-21side coupling, and having a section that is fixed and a movable section that is telescopically and axially displaceable [[at least one port of the pump housing into a disassembly 24position with the moveable section axially in or on the fixed section to fully expose [[and axially away from the at least one port from the disassembly position into a functional position surrounding and protecting the drive-side coupling; [[
			26a stator-side housing connector connected to the stator and [[at least one port being between the drive-side housing connector and the stator-side housing connector [[and - 7 -31411AM05.WPDAtty's 31411Pat. App. 16/343,230 
			30a support engaged to [[in the [[position of the drive-side housing connector.
part [[

--  20. (Currently Amended) The eccentric screw pump 5defined in claim 1, wherein the fixed section and the 6movable section of the drive-side housing connector are 7cylindrically tubular [[

	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4, 6-8, 12-16, and 18-20 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ eccentric screw compressor as claimed including:   
				“a drive-side housing connector (16, Figs. 1 and 10) connected between the pump housing (4) and the drive-connection housing (14), surrounding the drive-side coupling (11), and having a section that is fixed (16a, Fig. 10) and a movable section (16b) that is telescopically and axially displaceable toward the port (6) of the pump housing (4) and relative to the fixed section (16a) into a disassembly position with the movable section (16b) axially displaced onto or into the fixed section (16a) to fully expose the drive-side coupling (11) for maintenance or 
        				a stator-side housing connector (17, Fig. 1) attached to the stator (1) and supporting the coupling rod (10) in the disassembly position of the movable section (16b)” is not shown or rendered over the prior art of record.  Independent Claim 18 contains similar recitations as independent Claim 1 above and so is also considered to be allowable subject matter.  Claims 2, 4, 6-8, 12-16, and 19-20 are further indicated as allowable subject matter by virtue of being dependent on independent Claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Friday March 18, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746